Citation Nr: 0909086	
Decision Date: 03/11/09    Archive Date: 03/17/09

DOCKET NO.  08-20 017	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Whether the reduction in the rating assigned for the 
Veteran's service-connected panic disorder with agoraphobia 
from 100 percent to 50 percent, effective April 1, 2008, was 
proper.


REPRESENTATION

Appellant represented by:	New Hampshire State Veterans 
Council


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

F. Yankey, Associate Counsel
INTRODUCTION

The Veteran served on active duty from April 1970 to July 
1972.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal of a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manchester, New 
Hampshire.

The Veteran presented testimony at a Video Conference Hearing 
chaired by the undersigned Veterans Law Judge in October 
2008.  A transcript of the hearing is associated with the 
Veteran's claims folder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The evidence of record shows that during his January 2005 
Field examination, the Veteran indicated that he would be 
applying for Social Security Administration (SSA) disability 
benefits.  Evidence added to the record subsequent to the 
January 2005 Field examination shows that the Veteran 
reported that he is receiving SSA disability benefits.  See 
September 2006 VA examination report, February 2007 Field 
examination report and June 2007 VA examination report.  The 
record does not reflect that the RO has attempted to obtain a 
copy of the SSA disability determination for the Veteran or 
the records upon which the determination was based.  The 
Social Security Administration decision and associated 
records could be pertinent to the Veteran's claim and should 
be obtained.  See Murincsak v. Derwinski, 2 Vet. App. 363 
(1992).

The Board also notes that in his October 2008 statement in 
support of the Veteran's appeal, a VA doctor referred to 
regular treatment of the Veteran for his panic disorder with 
agoraphobia and other mental health symptoms since May 2008.  
He specifically noted that he had been seeing the Veteran 
every two weeks for a period of approximately 5 months and 
that the treatment focused on psychopharmacological changes, 
self-esteem/self-assertiveness training and achieving 
sobriety from alcohol use.  However, he did not provide the 
records related to this training.  Therefore, it appears that 
additional pertinent medical evidence is available.

The Board also notes that the Veteran has not been provided 
the notice required under 38 U.S.C.A. § 5103(a) (West 2002).  
See Vazquez-Flores v. Peake, 22 Vet.App. 37 (2008).

Accordingly, the case is hereby REMANDED to the RO or the 
Appeals Management Center (AMC), in Washington, D.C., for the 
following actions

1.  Send the Veteran a letter providing 
the notice required under 38 U.S.C.A. § 
5103(a) (West 2002) as required by 
Vazquez-Flores v. Peake.

2.  Request the SSA to provide a copy of 
any disability determination it has 
rendered for the Veteran, as well as a 
copy of the record upon which the 
determination was based.

3.  The RO or the AMC should also 
undertake appropriate development to 
obtain a copy of any pertinent VA 
outpatient records for the period since 
October 2007, including the records 
referred to by E.S., MD, MPH in an 
October 2008 statement submitted to 
support the appeal.  

4.  After completion of all indicated 
development to the extent possible, 
readjudicate the Veteran's claim on a 
de novo basis.  If the benefit sought 
on appeal is not granted to the 
Veteran's satisfaction, the Veteran and 
his representative should be issued a 
supplemental statement of the case and 
afforded the requisite opportunity to 
respond.  Thereafter, the case should 
be returned to the Board for further 
appellate action, if otherwise in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




